
	
		II
		109th CONGRESS
		2d Session
		S. 3520
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2006
			Ms. Snowe (for herself and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the International Claims
		  Settlement Act of 1949 to allow for certain claims of nationals of the United
		  States against Turkey, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American-Owned Property in Occupied
			 Cyprus Claims Act.
		2.International Claims
			 Settlement ActThe
			 International Claims Settlement Act of 1949 (22 U.S.C. 1621 et seq.) is amended
			 by adding at the end the following new title:
			
				VIIIClaims against Turkey
					801.PurposeThe purpose of this title is to provide for
				the determination of the validity and amounts of claims against Turkey which
				arise out of the continued exclusion of nationals of the United States from
				property they own that is located in those portions of the territory of Cyprus
				which Turkey occupies. This title may not be construed as authorizing or as any
				intention to authorize an appropriation by the United States for the purpose of
				paying such claims.
					802.DefinitionsIn this title—
						(1)ClaimantThe term claimant means any
				national of the United States who files a claim under this title.
						(2)Claims
				fundThe term Claims
				Fund means the claims fund described in section 808(a).
						(3)CommissionThe term Commission means the
				Foreign Claims Settlement Commission of the United States.
						(4)CyprusThe term Cyprus means the
				Republic of Cyprus.
						(5)National of the
				United StatesThe term
				national of the United States means—
							(A)a natural person who is a citizen of the
				United States; and
							(B)a corporation or other legal entity which
				is organized under the laws of the United States or of any State, the District
				of Columbia, or the Commonwealth of Puerto Rico, if natural persons who are
				citizens of the United States own, directly or indirectly, 50 percent or more
				of the outstanding capital stock or other beneficial interest of such
				corporation or entity.
							(6)PropertyThe term property means any
				real property, or any right, or interest in real property, including any lease
				owned under the laws of Cyprus and located in those portions of the territory
				of Cyprus that are occupied by Turkey.
						(7)TurkeyThe term Turkey means—
							(A)the Republic of Turkey;
							(B)any agent of the Government of Turkey, or
				any unincorporated association that purports to discharge any function of a
				nation-state under the auspices of the Government of Turkey, including the
				unincorporated association known as the Turkish Republic of Northern
				Cyprus;
							(C)any political subdivision, agency, or
				instrumentality of Turkey, including the Turkish Armed Forces; and
							(D)any organization that purports to be a
				political subdivision, agency, or instrumentality of the unincorporated
				association known as the Turkish Republic of Northern
				Cyprus.
							803.Commencement of
				negotiations by the Secretary of State
						(a)In
				generalThe President is
				urged to authorize the Secretary of State to commence negotiations with Turkey
				to reach an agreement with respect to the payment by Turkey of claims certified
				under section 806 and to continue such negotiations until such agreement is
				reached.
						(b)Requirement To
				receive claimsThe Commission
				shall receive claims, determine the validity of claims, and make awards under
				section 804 as of the effective date of the American-Owned Property in Occupied
				Cyprus Claims Act without regard to whether or not the President authorizes the
				Secretary of State to commence the negotiations referred to in subsection (a)
				and without regard to whether or not the Secretary of State commences such
				negotiations if authorized.
						804.Receipt and
				determination of claims
						(a)Determination of
				claims
							(1)In
				generalSubject to paragraph
				(2), the Commission shall receive and determine in accordance with applicable
				substantive law, including international law, the validity and amounts of
				claims by nationals of the United States against Turkey arising on or after
				July 20, 1974, for the fair rental market value of the use and continued
				occupation by Turkey of property located in the territory of Cyprus
				which—
								(A)is owned by such nationals under the laws
				of Cyprus; and
								(B)at the time the exclusion from or
				occupation of the property began, was owned, under the laws of Cyprus, wholly
				or partially, directly or indirectly, by nationals of the United States.
								(2)LimitationThe Commission shall reduce value of the
				fair rental market value determined under paragraph (1) to the extent
				restoration or adequate compensation for such use and occupation has been made,
				including all amounts the claimant has received from any source on account of
				the same loss or losses for which the claim is filed.
							(b)Rights in
				property retainedA claimant
				shall not be required or deemed, either directly or indirectly, to transfer,
				waive, or otherwise forfeit any right of ownership in or to the property that
				the claimant owns under the laws of Cyprus as a condition of or as the result
				of filing a claim under this title, having the claim determined, or accepting
				an award based on the claim.
						(c)Submission of
				claims
							(1)Requirement to
				establish time periodNot
				later than 60 days after the date of the enactment of an appropriations Act
				that makes available funds for payment of administrative expenses incurred by
				the Commission in carrying out this title, the Commission shall establish a
				period during which claimants may submit claims under this title.
							(2)PublicationThe Commission shall publish the beginning
				and ending dates of the period referred to in paragraph (1) in the Federal
				Register.
							(3)LengthThe period referred to in paragraph (1) may
				not be longer than 24 months and shall begin on the last day of the month in
				which the notice is of the period published under paragraph (2).
							805.Ownership of
				claimsA claim may be
				favorably considered under section 804—
						(1)only if the property right on which the
				claim is based was owned, wholly or partially, directly or indirectly, by a
				national of the United States under the laws of Cyprus on the date on which the
				exclusion from or occupation of the property began; and
						(2)only to the extent that the claim has been
				held by one or more nationals of the United States continuously from that date
				until the date the claim is filed with the Commission.
						806.Certification;
				assigned claims
						(a)Certification of
				claims
							(1)To the
				claimantThe Commission shall
				certify to each claimant who files a claim under this title—
								(A)the amount determined by the Commission to
				be the loss suffered by the claimant which is covered by this title; and
								(B)if, on the date on which the certification
				under subparagraph (A) is made, Turkey is excluding the claimant from the
				claimant’s property, a mathematical basis determined by the Commission for
				calculating the loss suffered by the claimant for the continued use and
				occupation of the property by Turkey after the date of the award.
								(2)To the Secretary
				of StateThe Commission shall
				certify to the Secretary of State—
								(A)the amount of each claim certified under
				paragraph (1)(A);
								(B)any mathematical basis certified under
				paragraph (1)(B) in connection with that claim; and
								(C)a statement of the evidence relied upon and
				the reasoning employed in making the Commission’s determination of the amount
				referred to in subparagraph (A) and the mathematical basis referred to in
				subparagraph (B).
								(b)Assigned
				claimsIn any case in which a
				claim under this title is assigned by purchase before the Commission determines
				the amount due on that claim, the amount so determined shall not exceed the
				amount of actual consideration paid by the last such assignee.
						807.Consolidated
				awardsWith respect to any
				claim under section 804 which, at the time of the award, is vested in persons
				other than the person by whom the original loss was sustained, the Commission
				shall issue a consolidated award in favor of all claimants then entitled to the
				award. The award shall indicate the respective interests of such claimants in
				the award, and all such claimants shall participate, in proportion to their
				indicated interests, in any payments that may be made under this title in all
				respects as if the award had been in favor of a single person.
					808.Claims Fund
						(a)AuthorityThe Secretary of the Treasury may establish
				in the Treasury of the United States a Claims Fund for the payment of
				unsatisfied claims of nationals of the United States against Turkey, as
				authorized by this title.
						(b)Contributions
				to Claims FundThe Claims
				Fund shall be composed of such sums as may be paid to, or realized by, the
				United States pursuant to the terms of any agreement settling those claims
				described in section 804 that may be entered into between the Governments of
				the United States and Turkey.
						(c)Deduction for
				administrative expensesThe
				Secretary of the Treasury shall deduct from any amounts covered into the Claims
				Fund an amount equal to 5 percent thereof as reimbursement to the Government of
				the United States for expenses incurred by the Commission and by the Department
				of the Treasury in the administration of this title. The amounts so deducted
				shall be covered into the Treasury as miscellaneous receipts.
						809.Award payment
				procedures
						(a)Certification of
				awards to Secretary of the TreasuryThe Commission shall certify to the
				Secretary of the Treasury, in terms of United States currency, each award made
				pursuant to section 804.
						(b)Payment of
				awards
							(1)Principal
				amountsUpon certification of
				each award made under section 804, the Secretary of the Treasury shall, out of
				the sums covered into the Claims Fund, make payments on account of such awards
				as follows, and in the following order of priority:
								(A)Payment in the amount of $5,000 or the
				principal amount of the award (excluding any calculations made under any
				mathematical basis certified under section 806(a)(1)(B)), whichever is
				less.
								(B)Thereafter, payments from time to time, in
				ratable proportions, on account of the unpaid balance of the principal amounts
				of all awards (including any calculations made under any mathematical basis
				certified under section 807(a)(1)(B)) according to the proportions which the
				unpaid balance of such awards bear to the total amount in the Claims Fund
				available for distribution at the time such payments are made.
								(2)Subsequent
				paymentsAfter payment has
				been made in full of the principal amounts of all awards pursuant to paragraph
				(1), pro rata payments may be made on account of any interest that may be
				allowed on such awards.
							(c)RegulationsPayments or applications for payments under
				subsection (b) shall be made in accordance with any such regulations as the
				Secretary of the Treasury may prescribe.
						810.Settlement
				periodThe Commission shall
				complete the settlement of claims under this title not later than 3 years after
				the final date for the filing of claims as provided in section 804.
					811.Transfer of
				recordsThe Secretary of
				State, the Secretary of the Treasury, and the Secretary of Defense shall
				transfer or otherwise make available to the Commission such records and
				documents relating to claims described in section 804 by this title as may be
				required by the Commission in carrying out its functions under this
				title.
					812.Fees for
				services
						(a)Limitation on
				fees
							(1)LimitationNo remuneration on account of services
				rendered on behalf of any claimant, in connection with any claim filed with the
				Commission under this title, may exceed 10 percent of the total amount paid
				pursuant to an award certified under the provisions of this title on account of
				such claim.
							(2)Notification of
				agreementsAny agreement
				contrary to the limitation set forth in paragraph (1) shall be unlawful and
				void.
							(b)Penalty for
				violationWhoever, in the
				United States or elsewhere, demands or receives, on account of services
				rendered to which paragraph (1) applies, any remuneration in excess of the
				maximum permitted by subsection (a), shall be fined not more than $5,000, or
				imprisoned not more than 12 months, or both.
						813.Application of other
				provisions
						(a)In
				general
							(1)ProvisionsTo the extent they are not inconsistent
				with the provisions of this title, the following provisions of title I of this
				Act shall apply to this title:
								(A)Subsections (b), (c), (d), (e), and (h) of
				section 4.
								(B)Subsections (c), (d), (e), and (f) of
				section 7.
								(2)ReferenceAny reference to this title
				in the provisions described in subparagraph (A) or (B) of paragraph (1) shall
				be deemed to be a reference to such provisions and to this title.
							(b)Applicability of
				administrative procedureExcept as otherwise provided in this title
				and in the provisions of title I referred to in subparagraph (A) or (B) of
				subsection (a)(1), the Commission shall comply with the provisions of
				subchapter II of chapter 5, and the provisions of chapter 7 of title 5, United
				States Code.
						814.SeparabilityIf any provision of this title or the
				application thereof to any person or circumstance is held invalid, the
				remainder of this title or the application of such provision to other persons
				or circumstances shall not be affected.
					815.Authorization of
				appropriations
						(a)In
				generalThere are authorized
				to be appropriated for any fiscal year beginning on or after October 1, 2005,
				such sums as may be necessary to enable the Commission and the Secretary of the
				Treasury to pay their respective administrative expenses incurred in carrying
				out their functions under this title.
						(b)Availability of
				fundsAmounts appropriated
				pursuant to the authorization of appropriations in subsection (a) may remain
				available until
				expended.
						.
		3.Jurisdiction of U.S.
			 district courts
			(a)In
			 generalChapter
			 85 of title 28, United States Code, is amended by adding at the
			 end the following new section:
				
					1370.Civil actions
				against private persons by nationals of the United States who own real property
				in Cyprus
						(a)Jurisdiction
							(1)In
				generalThe district courts
				shall have original jurisdiction of any covered civil action brought by a
				national of the United States—
								(A)who holds title to any property under the
				laws of Cyprus that is located in that portion of the territory of Cyprus that
				is occupied by Turkey as the result of the invasion of Cyprus by Turkey on July
				20, 1974; and
								(B)who has been excluded from the property by
				reason of such occupation.
								(2)RecoveryIn a covered civil action, a national of
				the United States may recover the fair rental value of the property that is the
				subject of such action during the period of use, or occupation of, or benefit
				from, such property.
							(b)Special
				rulesIn any covered civil
				action brought under this section—
							(1)process shall be deemed served if service
				is accomplished in any manner provided under this title;
							(2)the district court shall not consider the
				doctrine of forum non conveniens and shall refuse to hear any motion or request
				by any person or party that the covered civil action be dismissed on the
				grounds of forum non conveniens;
							(3)in determining whether the person or party
				asserting the covered civil action has lawful title, the district court shall
				apply only the laws of Cyprus;
							(4)in determining the amount of any award in
				the covered civil action, the district court shall consider only evidence of
				the fair rental market value of the property for the period of occupation, use,
				or benefit by the person against whom the action is brought, as that value
				would have been calculated in Cyprus if the plaintiff had not been excluded
				from the property; and
							(5)the district court shall deduct the amount
				of any award paid to the plaintiff under title VIII of the International Claims
				Settlement Act of 1949, or the amount of any judgment for the plaintiff under
				section 5 of the American-Owned Property in
				Occupied Cyprus Claims Act on account of the same use,
				occupation, or benefit that is the basis of the covered civil action under this
				section.
							(c)Limitation of
				actionAny covered civil
				action against a private person under this section may not be brought later
				than 36 months after the last day of the month in which the private person
				ceases to use, occupy, or benefit from the property. This subsection applies in
				lieu of section 1658 of this title.
						(d)DefinitionsAs used in this section—
							(1)the term covered civil action
				means a civil action against any private person who for any purpose and in any
				way uses, occupies, or benefits from property described in subsection (a)(1)(A)
				at any time during the period of the exclusion described in subsection
				(a)(1)(B);
							(2)the term Cyprus means the
				Republic of Cyprus;
							(3)the term national of the United
				States means—
								(A)a natural person who is a citizen of the
				United States; and
								(B)a corporation or other legal entity which
				is organized under the laws of the United States or of any State, the District
				of Columbia, or the Commonwealth of Puerto Rico, if natural persons who are
				citizens of the United States own, directly or indirectly, 50 percent or more
				of the outstanding capital stock or other beneficial interest of such
				corporation or entity;
								(4)the term private person means
				any natural person or legal entity other than Turkey;
							(5)the term property means any
				real property or any right or interest in any real property, including any
				lease to which a national of the United States holds title under the laws of
				Cyprus; and
							(6)the term Turkey means—
								(A)the Republic of Turkey;
								(B)any agent of the Government of Turkey, or
				any unincorporated association that purports to discharge any function of a
				nation-state under the auspices of the Government of Turkey, including the
				unincorporated association known as the Turkish Republic of Northern
				Cyprus;
								(C)any political subdivision, agency, or
				instrumentality of the Republic of Turkey, including the Turkish Armed Forces;
				and
								(D)any organization that purports to be a
				political subdivision, agency, or instrumentality of the unincorporated
				association known as the Turkish Republic of Northern
				Cyprus.
								.
			(b)Conforming
			 amendmentThe table of
			 sections for
			 chapter 85 of title 28,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						1370. Civil actions against
				private persons by nationals of the United States who own real property in
				Cyprus.
					
					.
			4.Venue
			(a)In
			 generalChapter
			 87 of title 28, United States Code, is amended by adding at the
			 end the following new section:
				
					1414.Venue for civil
				actions against private persons brought by nationals of the United States who
				own real property in CyprusA
				covered civil action under section 1370 may be brought only in the United
				States District Court for the District of Columbia and the United States
				District Court for the Southern District of New
				York.
					.
			(b)Conforming
			 amendmentThe table of
			 sections for
			 chapter 87 of title 28,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						1414. Venue for civil actions
				against private persons brought by nationals of the United States who own real
				property in
				Cyprus.
					
					.
			5.Action against the
			 Turkish government
			(a)Jurisdiction of
			 U.S. courtsThe Government of
			 Turkey shall not be immune from the jurisdiction of the courts of the United
			 States or of the States in any case in which—
				(1)rights in property of a national of the
			 United States that is occupied by the Government of Turkey in violation of
			 international law are in issue; and
				(2)that property or any property exchanged for
			 such property—
					(A)is present in the United States in
			 connection with a commercial activity carried on by the Government of Turkey in
			 the United States; or
					(B)is owned or operated by an agency or
			 instrumentality of the Government of Turkey and that agency or
			 instrumentality—
						(i)is engaged in a commercial activity in the
			 United States; or
						(ii)purchases or otherwise acquires any good or
			 service for which the approval, authorization, or consent of the United States
			 is required by law, by the President, or by any department, agency, or
			 instrumentality of the United States Government.
						(b)Applicability of
			 and relationship to foreign sovereign immunities Act
				(1)ApplicabilityThe provisions of
			 chapter 97 of title 28,
			 United States Code, apply to a civil action brought under subsection (a) as if
			 the action were brought under such chapter.
				(2)Assertion of
			 independent jurisdictionThe
			 jurisdiction conferred by subsection (a) is in addition to any jurisdiction
			 conferred by
			 chapter 97 of title 28,
			 United States Code.
				(c)Deductions of
			 other awardsIn any action
			 brought under subsection (a), the court shall deduct from the amount of any
			 judgment the amount of any award paid to the plaintiff under title VIII of the
			 International Claims Settlement Act of 1949, or the amount of any judgment for
			 the plaintiff under section 1370 of title 28, United
			 States Code, on account of the same subject matter that is the basis of the
			 action under this section.
			(d)DefinitionsIn this section—
				(1)the term Government of Turkey
			 includes all the entities described in subparagraphs (B), (C), and (D) of
			 section 802(7) of the International Claims Settlement Act of 1949;
				(2)the term agency or instrumentality of
			 the Government of Turkey means any of the entities described in
			 subparagraphs (B), (C), and (D) of section 802(7) of the International Claims
			 Settlement Act of 1949;
				(3)the term court of the United
			 States has the meaning given that term in
			 section
			 451 of title 28, United States Code;
				(4)the terms national of the United
			 States and property have the meanings given those terms in
			 section 802 of the International Claims Settlement Act of 1949; and
				(5)the term State means each of
			 the several States, the District of Columbia, and any commonwealth territory,
			 or possession of the United States.
				6.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
		
